ACCEPTED
                                                                                                                                     03-14-00403-CR
                                                                                                                                             6415852
                                                                                                                          THIRD COURT OF APPEALS
                                                                                                                                     AUSTIN, TEXAS
                                                                                                                               8/10/2015 12:00:00 AM
                                                                                                                                   JEFFREY D. KYLE
                                                                                                                                              CLERK
 Linda Icenhauer-Ramirez
  1103 Nueces, Austin, Texas 78701
                                                                                 Attorney and
  Phone: 512-477-7991 Fax: 512-477-3580                                         Counselor  at Law
                                                                                    FILED IN
                                                                                3rd COURT OF APPEALS
  E-Mail: ljir@aol.com                                                              AUSTIN, TEXAS
                                                                                8/9/2015 4:02:05 PM
                                                                                  JEFFREY D. KYLE
                                                                                        Clerk

                                                           August 9, 2015


Mr. Jeffrey Kyle, Clerk
Third Court of Appeals of Texas
P.O. Box 12547
Austin, Texas 78711


Re: Robert Francis Ritz v. State of Texas
    Court of Appeals Cause No. 03-14-00403-CR
    Trial Court Cause No. CR-13-0253


Dear Mr. Kyle:

     Please be advised that I will be appearing before the Court on September 23, 2015 at 9 a.m.
to present oral argument in this case. If you have any questions, please contact me.

                                                           Sincerely,
                                                                                     Digitally signed by Linda Icenhauer-
                                                                                     Ramirez
                                                           Linda Icenhauer-Ramirez   DN: cn=Linda Icenhauer-Ramirez, o, ou,
                                                                                     email=ljir@aol.com, c=US
                                                                                     Date: 2015.08.09 15:55:42 -05'00'

                                                           Linda Icenhauer-Ramirez




cc: Mr. Brian Erskine, Asst. District Attorney
    Hays County District Attorney’s Office
    712 South Stagecoach Trail, Suite 2057
    San Marcos, Texas 78666